                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 ROCK HILL DIVISION

David Gooden,                         )                        C/A No. 0:19-713-TMC
                                      )
                        Petitioner,   )
                                      )
v.                                    )                                ORDER
                                      )
Bureau of Prisons,                    )
                                      )
                        Respondent.   )
_____________________________________ )

       Petitioner, David Gooden, a federal prisoner proceeding pro se, filed this petition for a writ

of mandamus. (ECF No. 1). By order issued March 28, 2019, Petitioner was provided an

opportunity to submit the documents necessary to bring the case into proper form for evaluation and

possible service of process. (ECF No. 4.)       Petitioner was warned that failure to provide the

necessary information within a specific time period would subject the case to dismissal. Id. at 1.

Petitioner did not respond to the Order and the time for response has lapsed. Petitioner has failed

to prosecute this case and has failed to comply with an order of this court. Therefore, the case is

dismissed without prejudice pursuant to Rule 41 of the Federal Rules of Civil Procedure. See Link

v. Wabash R.R. Co., 370 U.S. 626 (1962).

       IT IS SO ORDERED.



May 6, 2019                                                  s/Timothy M. Cain
Anderson, South Carolina                                     United States District Judge

                              NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this Order within the time period set

forth under Rules 3 and 4 of the Federal Rules of Appellate Procedure.
